PER CURIAM.
This cause is before us on appeal from a judgment of conviction and sentence entered in Alachua County Circuit Court. We find no merit in defendant’s first contention, which addresses the conviction. We affirm the conviction.
The defendant’s second contention is that the trial court erroneously scored the defendant’s prior misdemeanor convictions under Section III. B. of the scoresheet as “[p]rior conviction[s] for Category 6 offenses.” It is improper to calculate prior *180misdemeanor convictions as same-category offenses. See The Florida Bar Amendment to Rules of Criminal Procedure, 451 So.2d 824 (Fla.1984), regarding the comment following Rule 3.701(d)(5), and Bordeaux v. State, 471 So.2d 1353 (Fla. 1st DCA 1985). The trial court below awarded 30 points for six Category 6 offenses, four of which were misdemeanor convictions. We find that it was improper for the trial court to include the four misdemeanor convictions under Section III. B. in calculating defendant’s scoresheet.
Accordingly, defendant’s sentence is reversed and remanded for resentencing, eliminating the misdemeanor convictions from the sentencing calculations.
BOOTH, C.J., and SMITH and WENT-WORTH, JJ., concur.